DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application was examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
The request for continued examination (RCE) filed 23 December 2021 has been entered.  The claim amendments filed 18 November 2021 have been entered.  Claims 1-3 are pending. 

Claim Objections
Claims 1-3 are objected to because of the below informalities.  Appropriate correction is required.
Claim 1
Claim 1 implies that the radioisotope composition is extracted from the aqueous solution but does not directly state such.  It is suggested that “extracting the radioisotope composition” be changed to read “extracting the radioisotope composition from the aqueous solution” to remove any possibility of uncertainty. 
In the first step, commas and semicolons are wrongly positioned, because the semicolon should be at the end of the step.  It is suggested that “65Cu isotopes;” be changed to “65Cu isotopes,”.  It is further suggested that that “diamine,” be changed to “diamine;”.


Claim 2
Claim 2 implies that “the radioisotope” is a 64Cu radioisotope but does not directly state such.  It is suggested that “the radioisotope” be changed to read “the 64Cu radioisotope” to remove any possibility of uncertainty.

Allowable Subject Matter
Claims 1-3 are allowable over the prior art of record.

Conclusion
This application is in condition for allowance except for the noted formal matters: 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter.  Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  


Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646